FILE COPY




                               In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00478-CR

                       EX PARTE CEDRIC RICHARDSON



                   On Appeal from Criminal District Court No. 1
                              Tarrant County, Texas
                           Trial Court No. 1503620D


                                     ORDER

      Andrea L. Reed, official court reporter for Criminal District Court No. 1,

certified to this court that she was unable to convert State’s Exhibits 39, 103, 155,

165, 187, 188 and 199 “into a format and/or size compatible with the requirements of

the TAMES portal, the Uniform Format Manual for Texas Reporters’ Records, and

Appendix C of the Rules of Appellate Procedure.”

      The court subsequently ordered that the trial court clerk deliver to this court

the originals of State’s Exhibit No. 39 (DVD - Trueview video), State’s Exhibit No.

103 (CD - 9-1-1 call), State’s Exhibit No. 155 (DVD - cell phone records), State’s

Exhibit No. 165 (CD - record only), State’s Exhibit No. 187 (Thumb drive-defendant
                                                                            FILE COPY




interview - record only), State’s Exhibit No. 188 (DVD, cell phone records), and

State’s Exhibit No. 199 (Flash Drive) from trial court case number 1485668D.

      Upon receipt of the above-listed exhibits, the court reviewed them and has

determined that State’s Exhibit 39 cannot be uploaded via the TAMES records

submission portal (RSP). However, the court determined that the following could be

uploaded via the RSP.

 State’s Exhibit 155 contains .pdf files that can be opened with Adobe and text files

   that can be opened in Notepad, WordPad, or Word and then saved as a .pdf if

   necessary, and the entire CD can be uploaded.

 State’s Exhibit 103 contains a 911 call in .aif format, which can be converted to an

   .avi format using VLC and then uploaded.

 State’s Exhibit 187 can be converted to .avi format and uploaded if the conversion

   is less than two gigabytes.

 State’s Exhibit 199 contains two folders composed of subfolders that can be

   uploaded to RSP individually or can be combined together as long as they are each

   below the two-gigabyte limit.

 State’s Exhibit 188 can be uploaded.

The court also determined that State’s Exhibit 165 is a blank CD.

      Accordingly, we return State’s Exhibits 155, 103, 187, 199, 188, and 165 to the

trial court clerk and order that Andrea L. Reed shall determine the whereabouts of the

                                          2
                                                                                   FILE COPY




contents of State’s Exhibit 165 and upload these documents to TAMES in

compliance with the applicable rules no later than February 5, 2021.

       We direct the clerk of this court to send a notice of this order to the attorneys

of record, the trial court judge, the trial court clerk, and the court reporter.

       Dated January 26, 2021.


                                                         Per Curiam




                                             3